Justice ERICKSON
dissenting:
I respectfully dissent from the majority opinion reversing the decision of the court of appeals in In re the Marriage of Cargill and Rollins, 826 P.2d 387 (Colo.App.1991). I do not agree with the majority’s interpretation of section 14-10-122(2), 6B C.R.S. (1987),1 and disagree with the majority’s conclusion that the General Assembly intended “remarriage” to mean the status of marriage. Maj. op. at 1339.
The majority’s analysis conflicts with the clear legislative intent of section 14-10-104, 6B C.R.S. (1987), which states that “[tjhis article shall be so applied and construed as to effectuate its general purpose to make uniform the law with respect to the subject of this article among those states which enact it.” The majority ignores the established precedents in other jurisdictions that have adopted the same language of the Uniform Marriage and Divorce Act (the Uniform Act) § 316(b), 9A U.L.A. (1987 & 1992 Supp.), and have reached a contrary conclusion in interpreting the term “remarriage.”
I would hold that the plain language of section 14-10-122(2) precludes the judicial reinstatement of Rollins’ maintenance obligation to Cargill and that Rollins’ maintenance obligation was not reinstated following the declaration of invalidity of Cargill’s remarriage. It is a serious mistake to force trial courts to make an ad hoc determination in every case that involves a claim for reinstatement of a maintenance obligation imposed in a dissolution of marriage decree.
I
Donald Rollins and Lucia Cargill signed a separation agreement in October 1985, in contemplation of divorce after thirteen years of marriage. The separation agreement required Rollins to pay “maintenance” for a period of six years to Cargill, but provided that “[mjaintenance shall terminate on the death or remarriage of the Wife.”
In August 1988, Cargill voluntarily married Stefan Schwaab. She believed that the marriage was valid at the time of the ceremony. Following the marriage, Rollins discontinued the maintenance payments. In January 1989, the district court entered an order establishing child support for the three children in Cargill’s custody at $1,800 per month. The district court’s order did not address or provide for the resumption of maintenance to Cargill after her remarriage.
In December 1989, Cargill’s remarriage was declared invalid in a dissolution of marriage proceeding in the Boulder County District Court.2 She subsequently filed a separate motion to reinstate Rollins’ maintenance obligation in the Larimer County District Court. The district court, after conducting a hearing and taking testimony, entered findings of fact and conclusions of law declaring that (1) Cargill’s remarriage was invalid pursuant to section 14-10-111, 6B C.R.S. (1987), and was void ab initio; (2) Torgan v. Torgan, 159 Colo. 93, 410 P.2d 167 (1966), did not preclude reinstatement of maintenance because Torgan was decided before Colorado adopted the Uniform Dissolution of Marriage Act, sections 14-10-101 to -133, 6B C.R.S. (1987 & 1992 Supp.); (3) Cargill was entitled to maintenance pursuant to section 14-10-114, 6B C.R.S. (1987), when the dissolution of marriage decree was entered finalizing her divorce from Rollins; and (4) maintenance should be reinstated retroactive to the date of Cargill’s remarriage.
The court of appeals reversed the judgment of the district court, concluding that a former maintenance obligation is not rein*1345stated when a remarriage is declared invalid. Cargill, 826 P.2d at 388. The court of appeals determined that “unless the parties agree otherwise, under the plain language of § 14-10-122 a spouse’s maintenance obligation terminates upon the remarriage of the payee and is not revived upon the annulment of that marriage.” Id. at 389.
II
We granted certiorari to decide whether the court of appeals erred in determining that the annulment of a second marriage by a decree of invalidity could not serve to reinstate maintenance received from a previous spouse.3 I agree with the analysis of the court of appeals and the courts of other jurisdictions that have adopted the language of section 316(b) of the Uniform Act and would hold that Rollins’ maintenance obligation was not reinstated following the declaration of invalidity of Cargill’s remarriage. Accordingly, I would affirm the court of appeals.
A
In order to address the question of whether the annulment of Cargill’s remarriage by a decree of invalidity could serve to reinstate Rollins’ maintenance obligation, section 14-10-122(2) and the previous statutory provision must be reviewed. Prior to the adoption of section 14-10-122(2), the statutory provision governing termination of alimony provided:
The remarriage of a party entitled to alimony, though such marriage be void or voidable, shall relieve the other party from further payments of said alimony; but nothing in this section shall preclude the parties from providing otherwise by written agreement or stipulation.
§ 46-1-5(5), 3 C.R.S. (repealed 1971).
In Torgan, based on section 46-1-5(5), we affirmed the trial court’s conclusion that “the statutes of this state denied such right to restoration of alimony, whether or not the subsequent marriage was valid, void, or voidable.” Torgan, 159 Colo, at 99, 410 P.2d at 170.4 Under the clear language of section 46-1-5(5), a “remarriage” included all subsequent marriages, including void and voidable marriages.
In 1971, Colorado adopted the Uniform Dissolution of Marriage Act, sections 14-10-101 to -133, 6B C.R.S. (1987 & 1992 Supp.), substantially based on the Uniform Act as approved by the National Conference of Commissioners on Uniform State Laws in 1970.5 With the adoption of the Uniform Dissolution of Marriage Act, the General Assembly eliminated alimony and enacted section 14-10-114(1), 6B C.R.S. (1987), to establish maintenance for either spouse in certain circumstances.6
*1346Section 14-10-122(2) was enacted to provide for modification and termination of maintenance and provides that, “[ujnless otherwise agreed in writing or expressly provided in the decree, the obligation to pay future maintenance is terminated upon the death of either party or the remarriage of the party receiving maintenance.” Section 14-10-122(2) is identical in all respects to section 316(b) of the Uniform Act. See Unif. Marriage and Divorce Act § 316(b), 9A U.L.A. (1987 & 1992 Supp.).
The majority holds that “the term remarriage, as used in section 14-10-122(2) must be construed to mean marital status, and not the ceremony of marriage.” Maj. op. at 1342. The majority’s holding, however, is not supported by either the legislative history of Colorado’s Uniform Dissolution of Marriage Act or by the history of the Uniform Act.
B
The majority’s holding that remarriage means marital status cannot be reconciled with the position of the other states that have adopted the language of section 316(b) of the Uniform Act and is therefore contrary to the express rule of construction of section 14-10-104.
Uniform statutes are designed to bring consistency and uniformity to the law of the jurisdictions that adopt the statutory provisions. See People’s Finance & Thrift Co. v. Shaw-Leahy Co., 214 Cal. 108, 3 P.2d 1012, 1012 (1931) (stating that “it is useless to enact legislation having for its object the unification of our laws if the courts of the several states are to place different and opposite constructions as to the meaning of the laws thus enacted”).
The General Assembly specifically recognized the goal of uniformity in section 14-10-104 which provides, “[tjhis article shall be so applied and construed as to effectuate its general purpose to make uniform the law with respect to the subject of this article among those states which enact it.” Section 14-10-104 instructs courts to implement the underlying purpose of uniformity.
The majority erroneously fails to apply the specific rule of construction enacted by the General Assembly. In fact, the majority does not even attempt to distinguish the pertinent case law from other jurisdictions that have adopted the statutory language in section 316(b) of the Uniform Act. See American Family Mut. Ins. Co. v. Bowser, 779 P.2d 1376, 1379 (Colo.App.1989) (finding that courts should refer to case law from other jurisdictions in construing a. uniform statutory provision); Ohio Ins. Guar. Ass’n v. Simpson, 1 Ohio App.3d 112, 439 N.E.2d 1257, 1258 (1981) (construing uniform laws necessarily involves consulting the decisions of other states because the objective is to provide uniformity).7 In my view, the majority interprets section 14-10-122(2) in a contrary manner to the other jurisdictions that have adopted the same language of the Uniform Act.8
*1347All jurisdictions that adopted the language of section 316(b) of the Uniform Act have interpreted the statutory provision as terminating maintenance on “remarriage.” The unanimous view in the other jurisdictions that have adopted the language of section 316(b) is that “remarriage” refers to any subsequent marriage and not marital status. Moreover, no case has held that the statutory term “remarriage” means marital status, including Peters v. Peters, 214 N.W.2d 151 (Iowa 1974), In re Marriage of Williams, 208 Mont. 252, 677 P.2d 585 (1984), and Ferguson v. Ferguson, 564 P.2d 1380 (Utah 1977), which are relied upon by the majority.9
In both In re Marriage of Harris, 203 Ill.App.3d 241, 148 Ill.Dec. 541, 560 N.E.2d 1138 (1990) and Glass v. Glass, 546 S.W.2d 738 (Mo.App.1977), the interpretation of the word “remarriage” in a statutory section providing for the termination of maintenance based on section 316(b) of the Uniform Act was the issue to be resolved on appeal. Both courts specifically rejected arguments that remarriage meant marital status and instead held that a ceremonial marriage that was later declared invalid was a “remarriage.” Harris, 148 Ill.Dec. at 544, 560 N.E.2d at 1141; Glass, 546 S.W.2d at 742. See also Hodges v. Hodges, 118 Ariz. 572, 578 P.2d 1001 (App.1978) (holding that an annulled marriage was a “remarriage” that terminated the maintenance obligation). I agree with the analysis of the other jurisdictions that have concluded that a subsequent marriage that is later declared invalid is a remarriage.10
We should not adopt the analysis of other jurisdictions solely because the statutory language is the same, but absent persuasive reasons, we should defer to that analysis. See Reeves v. Reeves, 233 Cal.App.3d 651, 284 Cal.Rptr. 650, 653 (1991) (holding that in order to promote consistency, courts should ordinarily adopt- the construction given uniform statutes by other jurisdictions unless the construction is manifestly erroneous); Lake Motor Freight, Inc. v. Randy Trucking, Inc., 118 Ill.App.3d 626, 74 Ill.Dec. 192, 196, 455 N.E.2d 222, 226 (1983) (finding that courts should defer to decisions of other-states and construe uniform laws in accord with construction given to same statutory language by other jurisdictions in order to further goal of uniformity); State ex rel. Tri-City Constr. Co. v. Marsh, 668 S.W.2d 148, 151 (Mo.App.1984) (finding that uniform act should be construed as other states have construed it); State v. J.P. Lamb Land Co., 359 N.W.2d 368, 369 (N.D.1984) (holding that uniform acts should be uniformly interpreted). In my view, the majority’s analysis is not a convincing interpretation of section 14-10-122(2) and offers no persuasive reasons to adopt a contrary position to that of other jurisdictions.
*1348C
There are compelling reasons to adopt the analysis of the courts that have interpreted the same statutory language. The primary function of a court in interpreting and construing statutes is to ascertain and give effect to the intent of the General Assembly. Colorado State Bd. of Medical Examiners v. Saddoris, 825 P.2d 39, 42 (Colo.1992); Farmers Group, Inc. v. Williams, 805 P.2d 419, 422 (Colo.1991). To determine legislative intent, courts look first to the plain language of the statute. Farmers Group, 805 P.2d at 422; People v. Terry, 791 P.2d 374, 376 (Colo.1990). Words and phrases should be given effect according to their plain and ordinary meaning and courts should not strain to give language a contrary meaning unless the result is absurd. Colorado Dep’t of Social Services v. Board of County Comm’rs, 697 P.2d 1, 18 (Colo.1985).
Section 14-10-122(2) applies unless the parties “otherwise agree” in writing. If the parties desired to avoid application of section 14-10-122(2), they could have included a provision limiting the termination of maintenance. See, e.g., In re Marriage of Hahn, 628 P.2d 175, 176 (Colo.App.1981) (finding that remarriage of wife did not terminate maintenance because language of separation agreement indicated that “it was the contemplation of the parties that only the wife’s death would absolve the husband of liability for payment of maintenance”). Because the parties failed to “otherwise agree” as to the termination of maintenance, section 14-10-122(2) is applicable to this case.
The plain language of section 14-10-122(2) provides that maintenance obligations terminate upon “remarriage.” Section 14-10-122(2), however, does not provide for the reinstatement or revival of maintenance if a marriage is subsequently declared invalid.11 Thus, section 14-10-122(2) has only two possible readings in a situation where a subsequent marriage is declared invalid: (1) either maintenance is terminated because the subsequent marriage that is declared invalid is a “remarriage”; or (2) the subsequent marriage that is declared invalid is not a "remarriage” and the former spouse’s obligation to provide maintenance was never terminated. The statutory language of section 14-10-122(2) does not provide any support for the judicial reinstatement or revival of the maintenance or for “an equitable middle path.” See maj. op. at 1342.
The critical question is whether a subsequent marriage that is declared invalid is a “remarriage” within the meaning of section 14-10-122(2). It is axiomatic that statutory terms should be given their commonly accepted and understood meanings and that the commonly accepted and understood meaning is preferred over a strained or forced interpretation. Triad Painting Co. v. Blair, 812 P.2d 638, 644 (Colo.1991); M.S. v. People, 812 P.2d 632, 636 (Colo. 1991). The analysis of the courts that have addressed the issue in a statutory context is that “remarriage” means a subsequent marriage.12
Interpreting “remarriage” based on the common and ordinary meaning of a subse*1349quent marriage provides certainty and finality and allows both parties to lead their lives accordingly. On the other hand, defining remarriage to mean marital status necessarily means that all maintenance obligations are subject to modification or reinstatement at any point in the future on an ad hoc basis.
When the statutory language is clear and unambiguous, there is no need to resort to other interpretive rules of statutory construction and a court must apply the words according to their commonly accepted and understood meaning. Woodsmall v. Regional Transp. Dist., 800 P.2d 63, 67 (Colo.1990).13 I would hold that, under the plain language of section 14-10-122(2), Cargill’s subsequent marriage to Schwaab terminated Rollins’ maintenance obligation.
D
In my view, there is no statutory basis to judicially reinstate or revive a terminated maintenance obligation. Section 14-10-111(5) does not alter the analysis. The fact that a subsequent marriage is declared invalid for the purposes of section 14-10-111 does not affect the analysis of the term “remarriage” in section 14-10-122(2). The language of section 14-10-111(5) does not provide for the judicial reinstatement or revival of maintenance.
The majority concludes that a trial court may reinstate a maintenance obligation depending on the facts and the equities of the situation, without ever explaining the statutory basis for this conclusion. See maj. op. at 1336, 1338. The majority relies primarily upon In re Marriage of Williams, 208 Mont. 252, 677 P.2d 585 (1984), to support this “equitable middle path.” 14 In my view, this reliance is misplaced because the General Assembly specifically decided that a trial court would not have a role in determining whether the dissolution of divorce decree should be retroactive.
In Williams, the Montana Supreme Court reversed the trial court’s decision reinstating an obligation to pay maintenance to a former spouse. Id., at 587. However, the Williams court did not interpret the statutory section providing for the termination of maintenance. Instead, the decision was based on section 40-1-402(5) of the Montana statutes which provides:
The court shall declare the marriage invalid as of the date of the marriage unless the court finds, after a consideration of all relevant circumstances, including the effect of a retroactive decree on third parties, that the interests of justice would be served by making the decree nonretroactive.
Mont.Code Ann. § 40-1-402(5) (1991) (emphasis added).
The language of section 40-1-402(5) of the Montana statutes is taken from section *1350208(e) of the Uniform Act. See Unif. Marriage and Divorce Act § 208(e), 9A U.L.A. (1987 & 1992 Supp.). Based on this statutory provision, the Montana Supreme Court remanded the case to the trial court because there was “no evidence in this record that the District Court considered any possible effect of a retroactive decree on third parties before granting the decree and declaring it to be retroactive.” Williams, 677 P.2d at 586.
The majority’s misplaced reliance on Williams highlights the flaws in its statutory analysis. Unlike Montana, the General Assembly did not adopt the language of section 208(e) of the Uniform Act to allow a trial court to consider the effect of a decree on third parties or to make a decree retroactive.15 The majority nevertheless uses the comment to section 208(e) as the sole support for its conclusion that a trial court “can and should determine whether the annulment is binding against the payor spouse.” Maj. op. at 1341 n. 12. Instead, the General Assembly enacted section 14-10-111(5) which provides that “[mjarriages declared invalid under this section shall be so declared as of the date of the marriage.”
The enactment of statutory language based on section 208(e) of the Uniform Act, rather than section 14-10-111(5), would provide some statutory support for the majority’s holding that a trial court could reinstate a maintenance obligation, “depending on the facts and the equities of the situation.” Maj. op. at 1336. However, the specific adoption of different language in section 14-10-111(5) is fatal to the majority’s analysis.
Because section 14-10-111(5) does not provide a trial court with discretion to determine whether a decree of invalidity is retroactive, it logically eliminates an equitable middle ground by declaring a subsequent marriage invalid as of the date of the marriage. There is no statutory basis for a trial court to determine whether the decree is retroactive, as the trial court specifically concluded in this case, and which the majority approves.
Section 14-10-111(5) is not designed to affect the rights and obligations of the parties to a prior marriage or to provide for the reinstatement of a terminated maintenance obligation. Instead, section 14-10-111(5) establishes the framework by which a marriage can be declared invalid. Section 14-10-111(5) does not eliminate the fact that a marriage existed or that a marriage occurred whether by ceremony or by satisfying the common-law requirements. For these reasons, section 14-10-111(5) provides no statutory basis for the judicial reinstatement or revival of a terminated maintenance obligation.16
E
In my view, the change in the statutory language of section 14-10-122(2) from section 46-1-5(5) does not alter the analysis or cause a different result from Torgan. The General Assembly eliminated the distinction between void and voidable marriages with the enactment of section 14-10-111. As a result, there was no need for the qualifying “void- or voidable” language in section 14-10-122(2). However, there is no indication that the General Assembly intended to overrule the result mandated by Torgan or that the term “remarriage” was *1351used in a different manner in section 14-10-122(2) than it had been used in section 46-1-5(5).
I would reaffirm Torgan and hold that the term “remarriage” in section 14-10-122(2) refers to any subsequent marriage, regardless of whether that marriage is void, voidable, valid, or invalid. Accordingly, Cargill’s subsequent marriage terminated Rollins’ maintenance obligation as a matter of law and the maintenance obligation was not reinstated or revived following the declaration of invalidity.
Ill
Accordingly, I would affirm the judgment of the court of appeals.
I am authorized to say that Chief Justice ROVIRA and Justice YOLLACK join in this dissent.

. Section 14-10-122 provides "[u]nless otherwise agreed in writing or expressly provided in the decree, the obligation to pay future maintenance is terminated upon the death of either party or the remarriage of the party receiving maintenance.”


. Cargill's second marriage was declared invalid based on the fraud of Schwaab.


. I agree with the majority that the invalidation of a marriage by itself cannot ever serve to reinstate a maintenance obligation because the prior spouse is not a party to the annulment proceeding. I disagree with the majority, however, as to whether maintenance can be reinstated in a subsequent adversarial proceeding following the declaration of invalidity.


. The court of appeals properly concluded that reinstatement of maintenance was not precluded by Torgan because it was decided prior to the adoption of the Uniform Dissolution of Marriage Act.


. In addition to Colorado, seven states have adopted the Uniform Act: Arizona, Illinois, Kentucky, Minnesota, Missouri, Montana, and Washington. See Unif. Marriage and Divorce Act, 9A U.L.A. (1987 & 1992 Supp.). Of these states, only Colorado and Montana recognize common-law marriage.


.Section 14-10-114(l)(a) and (b) provides:
(1) In a proceeding for dissolution of marriage or legal separation or a proceeding for maintenance following dissolution of marriage by a court, the court may grant a maintenance order for either spouse only if it finds that the spouse seeking maintenance:
(a) Lacks sufficient property including marital property, apportioned to him, to provide for his reasonable needs; and
(b) Is unable to support himself through appropriate employment or is the custodian of a child whose condition or circumstances make it appropriate that the custodian not be required to seek employment outside the home.


. Rather than discussing case law from jurisdictions that have adopted the Uniform Act, the majority instead chooses to distinguish Sefton v. Sefton, 45 Cal.2d 872, 291 P.2d 439 (1955) and Gaines v. Jacobsen, 308 N.Y. 218, 124 N.E.2d 290 (1954), two dated decisions interpreting different statutory language. See maj. op. at 1340-42.
The majority finds In re Marriage of Harris, 203 Ill.App.3d 241, 148 Ill.Dec. 541, 560 N.E.2d 1138 (1990) and Glass v. Glass, 546 S.W.2d 738 (Mo.App.1977) "to be unconvincing, because these opinions are based upon antiquated legal conceptions about gender roles in marriage or upon other unwarranted assumptions." Maj. op. at 1341. In fact, both the Illinois and the Missouri decisions interpreted statutes that were based on section 316(b) of the Uniform Act and were adopted subsequent to section 14-10-122(2).


. I find the majority’s decision to ignore section 14-10-104 particularly troublesome. The General Assembly specifically adopted section 14-10-104 so that courts would construe the statutory provisions of the Uniform Dissolution of Marriage Act in a similar fashion to other jurisdictions that adopted the Uniform Act, regardless of the number of other jurisdictions that adopted the Uniform Act.
In my view, the majority has usurped a legislative function by defining "remarriage" to mean marital status. We should not decide cases based on what we believe the law should *1347be, but must interpret the law as enacted by the General Assembly.
If the General Assembly truly intends for section 14-10-122(2) to have a unique meaning that is contrary to the other jurisdictions that have adopted the Uniform Act, the General Assembly can so provide and amend the statute accordingly. However, to adopt the majority’s interpretation constitutes nothing less than judicial legislation and I refuse to pursue such a course. Schlessinger v. Schlessinger, 796 P.2d 1385, 1389 (Colo.1990).


. The majority’s reliance upon Peters, Williams and Ferguson is misplaced because the statutory language at issue in those cases differs from Colorado’s Uniform Marriage and Dissolution Act. See infra section D.


. In Colorado, the two ways a person can marry or remarry are by fulfilling the statutory requirements set-forth in section 14-2-102 to -113, 6B C.R.S. (1987 & 1992 Supp.), or by satisfying the requirements for a common law marriage. See People v. Lucero, 747 P.2d 660, 663 (Colo.1987) (holding that a common law marriage requires the mutual consent or agreement of the parties to be husband and wife, followed by a mutual and open assumption of a marital relationship). Defining "remarriage" in accord with its common meaning of a subsequent marriage encompasses both forms of marriage.
The majority implicitly concludes that a subsequent marriage that is later declared invalid is a "remarriage” that terminates maintenance payments. See maj. op. at 1343 n. 14 ("maintenance payments are terminated when the spouse receiving such payments is remarried, whether that remarriage is ceremonial or at common law”).


. Nor does the comment to section 316(b) of the Uniform Act suggest that a trial court has the power or the ability to reinstate maintenance that has been terminated following a declaration of invalidity. Rather, the comment provides:
Subsection (b) authorizes the parties to agree in writing or the court to provide in the decree that maintenance will continue beyond the death of the obligor or the remarriage of the obligee. In the absence of such an agreement or provision in the decree, this section sets the termination date for the obligations to pay future maintenance.
Unif. Marriage and Divorce Act § 316(b) cmt. b, 9A U.L.A. (1987).


. Numerous other courts have similarly concluded that the plain and common meaning of the term "remarriage" is a subsequent marriage in the context of a separation agreement. See, e.g., R.L.G. v. J.G., 387 A.2d 200, 203 (Del.Fam. Ct.1977); In re Marriage of Kolb, 99 Ill.App.3d 895, 55 Ill.Dec. 128, 133, 425 N.E.2d 1301, 1306 (1981); Lehmann v. Lehmann, 225 Ill.App. 513 (1922); Dodd v. Dodd, 210 Kan. 50, 499 P.2d 518, 523 (1972); Chavez v. Chavez, 82 N.M. 624, 485 P.2d 735, 737 (1971); Gaines v. Jacobsen, 308 N.Y. 218, 124 N.E.2d 290, 293 (1954).


. If the statutory language is ambiguous or unclear, a court, in analyzing the intent of the General Assembly, may look at the entire statute and consider not only its language, but also the reason and necessity of the law, and the objective that the statute sought to accomplish. Colorado Civil Rights Comm'n v. North Washington Fire Protection Dist., 772 P.2d 70, 78 (Colo.1989).
Because I find the statutory language to be clear and unambiguous, I do not resort to other maxims of statutory construction. I agree, however, with the court of appeals that the following factors buttress the conclusion that any subsequent marriage, regardless of whether it is declared invalid, terminates the obligation of the "first spouse" to provide maintenance to the "former spouse" under section 14-10-122(2): (1) the first spouse should have the right to rely upon the apparent remarriage of the former spouse; (2) as between successive spouses, the former spouse should look to the last one for support; (3) the former spouse should not be given either two sources of support or the ability to chose between the first and the second spouse for the most profitable; (4) as between the first spouse and the former spouse, the former spouse should bear the consequences of the events that the former spouse brought on. In re the Marriage of Cargill and Rollins, 826 P.2d 387, 389 (Colo.App.1991).


. The majority also cites to Peters v. Peters, 214 N.W.2d 151 (Iowa 1974) and Ferguson v. Ferguson, 564 P.2d 1380 (Utah 1977) in support of its conclusion that a trial court can look at the facts and equities of each case. However, these cases are of little value because neither Utah nor Iowa has adopted the Uniform Act. The statutory provisions at issue in Peters and Ferguson therefore differ significantly and provide little guidance.


. I do not agree with the majority’s conclusion that the General Assembly's specific decision to adopt different language from section 208(e) of the Uniform Act is “immaterial,” particularly because the only issue in Williams was the interpretation of the language in section 208(e).


. In fact, section 14-10-111(6), 6B C.R.S. (1987) allows a court to-award maintenance to a spouse upon a declaration of invalidity and thereby ameliorates the potentially harsh results following the termination of maintenance from the first marriage. The General Assembly specifically provided an alternative means of support in section 14-10-111(6), if needed and available, to mitigate the effect of the termination of maintenance pursuant to the express terms of section 14-10-122(2).
The majority’s belief that Cargill would have been unable to receive maintenance from Schwaab pursuant to section 14-10-111(6) is not supported by the record, which only indicates that Cargill signed an agreement waiving any maintenance from Schwaab.